DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 10.24.22.
Claims 9-28 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 10.24.22 have been fully considered.
The Applicant has made significant amendments to the independent claims 9, 17 mainly , added new claims 24-28.  This may necessitate new prior art search and application of new references as and when required.
Claim 1 was objected to as the drawings were unclear. Applicant has submitted new drawings which are acceptable, therefore the claim objection is withdrawn.
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: Ramchandran describes a cleaning system for slip ring of medical imaging apparatus. While little detail is provided on the structure of the cleaning system, it appears that the system includes a cleaning apparatus that is coupled with a slip ring of an x-ray medical imaging system and then moved around the slip ring to clean the slip ring. But Ramchandran does not describe or suggest the subject matter of claim 9. For example, Ramchandran does not describe a cleaning brush that extends from a contact module that also has contact elements, where the brush extends from the contact module toward a slip ring and is located between first contact elements and second contact elements of the contact module.
Examiner Response 1: Applicant has added new limitations to claim 1 which will be examined in sections below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vacha (US 2439114A).
Regarding Claim 28 , Vacha discloses a slip ring cleaning assembly (Fig 1 below), comprising: 
a contact module (Fig 1, 8, 8) configured to be coupled with a stator (Fig 1, S) of a machine [Title of Vacha discloses Electrical apparatus], the contact module including a first row of contact elements (Fig 1, C1 discloses carbon brush which will have multiple contact elements) positioned to contact a slip ring (Fig 1, 6) on a rotor (Fig 1, R) of the machine, the contact module including a second row of the contact elements (Fig 1, C2 discloses carbon brush which will have multiple contact elements) positioned to contact the slip ring on the rotor of the machine; and 
a cleaning brush (Fig 1, 10) [Col 3, 41-42] having a brush filling [Col 3, 46-49 discloses a filling] arranged in a third row that is between the first row of the contact elements and the second row of the contact elements (Fig 1, 14, 12 10 is between 8 and 8), the brush filling positioned to contact and clean the slip ring on the rotor while the slip ring and the rotor rotate relative to the cleaning brush, the contact module, and the stator [Col 3, 41-45].

    PNG
    media_image1.png
    408
    407
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims  9-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Previous claim 9 was rejected on Office action dated 8.11.22 as being obvious over Ramchandran (US20170093109A1) in view of Soupart (US6517638B1). Applicant has filed amended claim 1 with new limitations dated 10.24.22 which discloses “A slip ring assembly comprising: a contact module having a carrier board with first contact elements and second contact elements extending from the carrier board toward a slip ring of a rotor and a cleaning device for cleaning the slip ring, the cleaning device comprising a cleaning brush extending toward the slip ring from the carrier board and located between the first contact elements and the second contact element the cleaning brush comprising a base body having a rear web and a brush carrier, the cleaning brush fixed on the carrier board of the contact module via the rear web and connecting elements”. Neither Ramchandran nor Ramchandran in view of Soupart, Harada, Kolb, Qiao disclose all of the limitations of amended claim 1, specifically “ carrier board with first contact elements and second contact elements extending from the carrier board toward a slip ring of a rotor and a cleaning device for cleaning the slip ring , the cleaning device comprising a cleaning brush extending toward the slip ring from the carrier board and located between the first contact elements and the second contact element”. (Although Specification does specifically disclose first and second contact elements, Examiner is interpreting element 8 on both sides of element 10 in Fig 2 of disclosure to be first and second contact elements).
Therefore, amended claim 9 is allowed.
Claims 10-27 are allowed as they are dependent on Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832